Citation Nr: 1452087	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  06-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic headaches.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right shoulder disability. 

5.  Entitlement to service connection for alcoholism.

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for a bilateral arm disability.

9.  Entitlement to service connection for a foot disability.

10.  Entitlement to service connection for a nasal disorder. 

11.  Entitlement to service connection for a rectal disability.

12.  Entitlement to service connection for a blood condition.

13.  Entitlement to service connection for a stomach disability.

14.  Entitlement to service connection for a head disability.

15.  Entitlement to service connection for a back disability.

16.  Entitlement to service connection for an eye disability.

17.  Entitlement to service connection for an ear disability other than bilateral hearing loss.

18.  Entitlement to service connection for a dental disability.

19.  Entitlement to service connection for a prostate disorder.

20.  Entitlement to service connection for a hernia.

21.  Entitlement to service connection for a left hand disability.

22.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

23.  Entitlement to service connection for bilateral hearing loss.

24.  Entitlement to an initial rating in excess of 10 percent for Dupuytren's contracture of the right hand.

25.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July l956 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2005, August 2006, October 2010, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2014, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

The claims of service connection for an acquired psychiatric disability, to include PTSD, and bilateral hearing loss as well as the claims for an initial rating in excess of 10 percent for Dupuytren's contracture of the right hand and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the May 2014 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw his appeal of the RO's denial of his claims of entitlement to service connection for post-traumatic headaches, carpal tunnel syndrome of the left wrist, a cervical spine disability, a right shoulder disability, alcoholism, a kidney disorder, a heart disability, a bilateral arm disability, a foot disability, a nasal disorder, a rectal disability, a blood condition, a stomach disability, a head disability, a back disability, an eye disability, an ear disability other than bilateral hearing loss, a dental disability, a prostate disorder, a hernia, and a left hand disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal has been met as to the Veteran's claims of entitlement to service connection for post-traumatic headaches, carpal tunnel syndrome of the left wrist, a cervical spine disability, a right shoulder disability, alcoholism, a kidney disorder, a heart disability, a bilateral arm disability, a foot disability, a nasal disorder, a rectal disability, a blood condition, a stomach disability, a head disability, a back disability, an eye disability, an ear disability other than bilateral hearing loss, a dental disability, a prostate disorder, a hernia, and a left hand disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran at the May 2014 personal hearing, prior to the promulgation of a decision in the appeal, notified the Board that he wanted to withdraw his appeal of the RO's denial of his claims of entitlement to service connection for post-traumatic headaches, carpal tunnel syndrome of the left wrist, a cervical spine disability, a right shoulder disability, alcoholism, a kidney disorder, a heart disability, a bilateral arm disability, a foot disability, a nasal disorder, a rectal disability, a blood condition, a stomach disability, a head disability, a back disability, an eye disability, an ear disability other than bilateral hearing loss, a dental disability, a prostate disorder, a hernia, and a left hand disability.  See, for e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993) (the transcript of a personal hearing may act as a substantive appeal). 

Therefore, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

Service connection for post-traumatic headaches, carpal tunnel syndrome of the left wrist, a cervical spine disability, a right shoulder disability, alcoholism, a kidney disorder, a heart disability, a bilateral arm disability, a foot disability, a nasal disorder, a rectal disability, a blood condition, a stomach disability, a head disability, a back disability, an eye disability, an ear disability other than bilateral hearing loss, a dental disability, a prostate disorder, a hernia, and a left hand disability are dismissed.


REMAND

As to all the remaining issues on appeal, the Veteran testified that he applied for Social Security Administration (SSA) disability benefits in 2003.  These records do not appear to have been associated with the Veteran's claims file.  As these may be potentially relevant to the remaining claims on appeal, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As to the claim of service connection for an acquired psychiatric disability, to include PTSD, the Board remanded this claim in September 2010 to provide the Veteran with a VA examination, which was provided in February 2013.  

However, the Board does not find the February 2013 examination adequate.   Although the examiner opined that the Veteran did not currently meet the criteria for a diagnosis of PTSD, he did not address the other medical records generated during the pendency of the appeal in which the Veteran was specifically diagnosed with PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Also, although a May 2014 private medical report from Dr. Goldstein purports to diagnose the Veteran with PTSD, the physician did not address the February 2013 VA examiner's findings that indicated the Veteran did not meet the criteria for a diagnosis of PTSD.

As to the other psychiatric disorders, the Board does not find the VA examination adequate because the examiner did not provide opinions as to whether they were directly due to the Veteran's military service and/or caused or aggravated by his service-connected Dupuytren's contracture of the right hand.  Therefore, the Board finds that a remand is also required to obtain answers to these questions.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of service connection for bilateral hearing loss, the Board remanded this claim in September 2010 to provide the Veteran with a VA examination.  However, the post-remand record does not show that the Veteran was provided with an examination.  Therefore, the Board finds that a remand is also required to provide the Veteran with this examination.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

As to the claim for an initial rating in excess of 10 percent for Dupuytren's contracture of the right hand, in May 2013 the Veteran's representative alleged that the appellant's adverse symptomatology had worsened since his December 2011 VA examination.  Moreover, at his May 2014 personal hearing the Veteran's testified as to adverse symptomatology (i.e., weakness in the hand which caused him to constantly drop items as well as prevents him from being able to use the hand to use a screwdriver or manipulate the tools needed to change a care tire) which appears to be significantly worse than what he reported to the December 2011 VA examiner.  Thus, it appears the Veteran's service-connected disability has worsened since his last VA examination.  Therefore, the Board finds that a remand is also required to provide the Veteran with a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

Also as to all the remaining issues on appeal, the Veteran testified that he receives ongoing treatment from the East Orange VA Medical Center.  However, a review of the record on appeal only reveals his treatment records from the VA New Jersey Health Care System dated through January 21, 2010.  Therefore, while the appeal is in remand status his post-January 2010 treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Contact and the SSA and obtain and associate with the claims file all records generated in connection with the Veteran's 2003 claim for disability benefits.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Obtain and associate with the claims file all of the Veteran's post-January 2010 outstanding treatment records from the VA New Jersey Health Care System including all records from the East Orange VA Medical Center.

3.  Obtain authorizations from the Veteran to associate with the claims file any outstanding and relevant private treatment records.

4.  After completing the above development to the extent possible, obtain an addendum to the February 2013 VA PTSD examination by the same examiner or another qualified examiner.  The claims folder should be made available to and reviewed by the examiner.  The examiner should respond to the following:

A.  Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran met the criteria for a diagnosis of PTSD at any time during the course of the appeal, even if he no longer meets the criteria for a diagnosis of PTSD?  

B.  If the examiner finds that the Veteran has not met the criteria for a diagnosis of PTSD at any time during the course of the appeal, the examiner must indicate why the he or she finds that the diagnoses of PTSD as reflected in the record during the appeal (to include the June 2014 medical report from Dr. Goldstein) are not valid.  

C.  If PTSD is diagnosed, the examiner should identify the stressor or stressors upon which the diagnosis of PTSD is based.

D.  As to any other psychiatric disability for which the Veteran met the criteria for a diagnosis at any point during the appeal, even if currently resolved, the examiner must opine as to whether it is at least as likely as not that the psychiatric disability is related to the Veteran's military service.  

E.  If (and only if) any diagnosed psychiatric disability is found to NOT be directly related to service, the examiner must also opine as to whether it is at least as likely as not that the disability is caused or aggravated (i.e., permanently worsened) by his service-connected Dupuytren's contracture of the right hand?  The examiner must address both causation and aggravation.

F.  The examiner must take into account that the Veteran as a lay person is competent to report on observable in-service psychiatric problems as well as problems since that time regardless of the fact that his service treatment records are not available.  The examiner is advised that a lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  

G.  A complete rationale for all opinions expressed is required.

5.  After completing the above development to the extent possible, provide the Veteran with an audiological examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:

A.  Does the Veteran have a current diagnosis of hearing loss as defined by VA in either ear?

B.  If he does, is it at least as likely as not (a degree of probability of 50 percent or higher) caused by the Veteran's military service?  The examiner must take into account the fact that the Veteran is competent to report on both in-service noise exposure and problems hearing as well as problems with hearing ever since that time regardless of the fact that his service treatment records are not available.

C.  The examiner is advised that a lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  

D.  The examiner must provide a complete rationale for all opinions expressed.

6.  After completing the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his Dupuytren's contracture of the right hand.  The claims folder should be made available to and reviewed by the examiner.  

A.  The examiner is to identify all right hand pathology attributable to the Dupuytren's contracture of the right hand. 

B.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's right hand, i.e., the extent of the Veteran's pain-free motion.  The examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the his right hand during these flare-ups.

C.  The examiner must also indicate the impact the Veteran's Dupuytren's contracture of the right hand has on his occupational functioning.  In particular, the examiner must address whether the service-connected disability or disabilities alone, without regard to age or non-service connected disabilities, would preclude obtaining and maintaining substantially gainful employment in light of the Veteran's education and work history.  In providing the opinion as to employability, the examiner should specifically comment on the September 2003 opinion from Dr. Mehta.

D.  The examination report must include a complete rationale for all opinions expressed.  

7.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


